UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4284


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY VASHON TUCKER, a/k/a Nicholas Wilson,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Cameron McGowan Currie, Senior
District Judge. (7:08-cr-00666-CMC-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South
Carolina, for Appellant.    David Calhoun Stephens, Assistant
United   States  Attorney,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeremy         Vashon      Tucker        appeals      the     district    court’s

judgment revoking his supervised release and sentencing him to

twenty-four months in prison, which was at the top of Tucker’s

advisory policy statement range.                    Tucker’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning     whether      the       district          court     erred     by    revoking

Tucker’s supervised release based on criminal conduct for which

Tucker had not been convicted.                 Although advised of his right to

do so, Tucker has not filed a pro se supplemental brief.                                 The

Government    has    declined        to     file    a    response       brief.     For   the

reasons that follow, we affirm.

          We     review         a    district           court’s        judgment    revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.       United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).     To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                     18 U.S.C. § 3583(e)(3) (2012);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

          The       district        court      found     that     Tucker     violated    the

terms of his supervised release by committing another crime;

namely,   assaulting        a       police         officer       and     causing    injury.

Specifically,       on   February         1,   2014,      Tucker       was   arrested    and

                                               2
charged with violating S.C. Code Ann. § 16-9-320(B) (2003).                         To

satisfy its burden of proof at the revocation proceeding, the

Government presented evidence that, while serving his supervised

release term, Tucker assaulted an officer of the Spartanburg

County Sheriff’s Office and injured him.

           Tucker’s     lone     appellate         contention        is     that    the

district court should not have relied on this conduct to revoke

his supervised release because he had not yet been convicted in

state court.     But whether Tucker is ultimately convicted of the

state assault charge simply is of no matter.               The district court

may find that the defendant has violated a condition of his

supervised    release   based    on    its   own    finding     of    new    criminal

conduct, even if the defendant is acquitted on criminal charges

arising from the same conduct or if the charges against him are

dropped.      U.S.   Sentencing    Guidelines § 7B1.1,          p.s.,       cmt.    n.1

(2008); see United States v. Jolibois, 294 F.3d 1110, 1114 (9th

Cir. 2002) (“A violation of supervised release is determined on

the basis of the defendant’s conduct; it may be found whether

[defendant] was ever indicted or convicted of any particular

offense.”).     Accordingly, we agree that a preponderance of the

evidence   showed    that   Tucker     had   committed     a    crime       while    on

supervised    release   and     find   no    abuse    of   discretion         in    the

district court’s decision to revoke Tucker’s supervised release.



                                        3
            In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                    We

therefore    affirm     the   judgment      revoking    Tucker’s   supervised

release and imposing a twenty-four-month term of imprisonment.

This court requires that counsel inform Tucker, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Tucker requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Tucker.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this   court   and    argument   would   not   aid   the

decisional process.


                                                                      AFFIRMED




                                      4